19-11608-mew            Doc 442        Filed 12/11/19 Entered 12/11/19 17:13:11                     Main Document
                                                     Pg 1 of 5


 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                   Chapter 11
                                                                :
                                             1
 HSP LIQUIDATION, LLC, et al.,                                  :                   Case No. 19-11608 (MEW)
                                                                :
                                                                :                   Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

          CERTIFICATION OF NO OBJECTION REGARDING ORDER EXTENDING
           THE PERIOD TO FILE OBJECTIONS TO ADMINISTRATIVE CLAIMS

                     Pursuant to 28 U.S.C. § 1746 and Rule 9075-2 of the Local Bankruptcy Rules for

 the Southern District of New York (the “Local Rules”) the undersigned hereby certifies as

 follows:

            1.       On November 5, 2019, counsel to Drivetrain, LLC, in its capacity as the plan

 administrator (“Plan Administrator”) filed the Plan Administrator’s Motion for Entry of an

 Order Extending the Period to File Objections to Administrative Claims [Docket No. 430] (the


 1
     The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
      Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
      (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
      Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).


 DOCS_SF:102381.1
19-11608-mew          Doc 442      Filed 12/11/19 Entered 12/11/19 17:13:11            Main Document
                                                 Pg 2 of 5



 “Motion”) with the United States Bankruptcy Court for the Southern District of New York (the

 “Court”).

         2.         The deadline for parties to object or file responses to the Motion was set for

 December 9, 2019, at 4:00 p.m., prevailing Eastern Time (the “Objection Deadline”). The Local

 Rules provide that a motion may be granted without a hearing, provided that, after the passage of

 the objection deadline, the movant submits a proposed order granting the motion to the Court

 along with a certificate that no objection or other response has been filed or served.

         3.         More than forty-eight hours since the Objection Deadline has now passed and, to

 the best of my knowledge, no objections to the Motion have been filed with the Court on the

 docket of these chapter 11 cases or served on counsel to the Plan Administrator.

         4.         Accordingly, the Plan Administrator respectfully requests entry of the order,

 attached hereto as Exhibit A, at the Court’s earliest convenience. If not entered prior to the

 hearing, the Plan Administrator will seek entry of the order at the hearing scheduled for

 December 16, 2019, at 11:00 a.m., prevailing Eastern Time, before the Honorable Michael E.

 Wiles, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern District

 of New York, One Bowling Green, Courtroom No. 617, New York, New York 10004-1408.

 Dated: December 11, 2019
                                                  /s/ Beth E. Levine
                                                  Bradford J. Sandler, Esq.
                                                  Shirley S. Cho, Esq.
                                                  Beth E. Levine, Esq.
                                                  PACHULSKI STANG ZIEHL & JONES LLP
                                                  780 Third Avenue, 34th Floor
                                                  New York, NY 10017
                                                  Telephone: (212) 561-7700
                                                  Facsimile: (212) 561-7777

                                                  Counsel to the Plan Administrator
                                                      1
 DOCS_SF:102381.1
19-11608-mew        Doc 442   Filed 12/11/19 Entered 12/11/19 17:13:11   Main Document
                                            Pg 3 of 5



                                       EXHIBIT A


                                           Order




 DOCS_SF:102381.1
19-11608-mew            Doc 442        Filed 12/11/19 Entered 12/11/19 17:13:11                     Main Document
                                                     Pg 4 of 5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                   Chapter 11
                                                                :
 HSP LIQUIDATION, LLC, et al.,1                                 :                   Case No. 19-11608 (MEW)
                                                                :
                                                                :                   Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

                                ORDER EXTENDING THE PERIOD
                       TO FILE OBJECTIONS TO ADMINISTRATIVE CLAIMS

                     Upon the motion (the “Motion”)2 of the Plan Administrator, acting on behalf of

 the Post-Effective Date Debtors, for entry of an order (this “Order”), pursuant to sections 105(a)

 and 1142(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9006(b) of

 the Federal Rules of Bankruptcy Procedure to extend the Administrative Claims Objection Bar

 Date, as more fully described in the Motion; and this Court having jurisdiction over this matter

 pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

 United States District Court for the Southern District of New York, dated January 31, 2012; and

 that this Court may enter a final order consistent with Article III of the United States

 Constitution; and this Court having found that the venue of this proceeding and the Motion in

 this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

 the Plan Administrator’s notice of the Motion and opportunity for a hearing thereon were

 appropriate under the circumstances and no other notice need be provided; and this Court having


 1
     The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
      Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
      (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
      Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
 2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


 DOCS_SF:102381.1
19-11608-mew             Doc 442   Filed 12/11/19 Entered 12/11/19 17:13:11             Main Document
                                                 Pg 5 of 5




 reviewed the Motion; and this Court having determined that the legal and factual bases set forth

 in the Motion establish just cause for the relief granted herein; and upon all of the proceedings

 had before this Court; and after due deliberation and sufficient cause appearing therefor, it is

 HEREBY ORDERED THAT:

                    1.      The Motion is granted as set forth herein.

                    2.      The Administrative Claims Objection Bar Date is extended to and

 including January 30, 2020.

                    3.      This Order is without prejudice to the Plan Administrator’s right to request

 further extension(s) of the Administrative Claims Objection Bar Date.

                    4.      The Plan Administrator is authorized to take all actions necessary to

 effectuate the relief granted in this Order in accordance with the Motion.

                    5.      This Court retains exclusive jurisdiction with respect to all matters arising

 from or related to the implementation, interpretation, and enforcement of this Order.


 Dated: _______________________
                                                   THE HONORABLE MICHAEL E. WILES
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                      2
 DOCS_SF:102381.1
